Citation Nr: 0300331	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to May 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  

The Board notes that the veteran's representative raised 
the issue of entitlement to separate disability ratings 
for the veteran's service-connected residuals of a 
fractured femur.  The veteran was wounded in service and 
suffered a fracture of the right femur.  He suffered a 
second fracture of the femur during his recovery period.  
The residuals of the fracture, including a shortened right 
leg and knee arthritis, have been rated as a single 
disability.  At a June 2002 videoconference hearing before 
a member of the Board, the representative raised the issue 
of possible separate ratings for the several residuals.  
As this issue has not been developed or certified on 
appeal, it is referred to the RO for such further 
development as may be necessary. 


FINDINGS OF FACT

1.  The veteran submitted an informal claim for 
entitlement to a TDIU rating in June 1998 and a formal 
claim in September 2000.

2.  The veteran has the following service-connected 
disabilities:  gunshot wound (GSW) involving muscle groups 
XIII, XIV, and XV of the right leg, evaluated as 40 
percent disabling; fracture of the right femur with 
traumatic arthritis of the right knee and 11/2-inch 
shortening of the leg, evaluated as 30 percent disabling; 
and degenerative joint disease of the right hip, evaluated 
as 20 percent disabling.  The veteran's combined 
disability rating is 70 percent.

3.  The highest level of education attained by the veteran 
was two years of college.  He reported no additional 
vocational education or training.

4.  After service, the veteran was employed with the same 
company for thirty years in an office environment.  He 
retired in January 1985 for personal reasons unrelated to 
his service-connected disabilities.

5.  The veteran's service-connected disabilities are not 
of such nature and severity as to prevent him from 
securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The veteran is not unemployable as a result of service-
connected disabilities.  38 U.S.C.A. § 1155 (West 1991), 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from June 1942 to May 
1946 when he was discharged with a Certificate of 
Disability Discharge (CDD).  A review of the veteran's 
service medical records (SMRs) show that he suffered a 
gunshot wound (GSW) of the right thigh in November 1944.  
He suffered a wound from a pistol shot that required 
extensive treatment and rehabilitation.  Injuries included 
a compound comminuted fracture of the right femur as well 
as muscle damage in the right thigh.  The veteran re-
injured the right femur in August 1945.  He was home on 
furlough and refractured his right femur at the site of 
the previous fracture when he slipped and fell.  He 
required further treatment and therapy until his discharge 
from service in May 1946.  The CDD listed the veteran's 
several residuals as a 11/2-inch shortening of his right 
leg, and limitation of motion of the right knee. 

The veteran was granted service connection for residuals 
of his injuries in May 1956.  He was assigned a 30 percent 
disability rating for his disability.

The veteran's disability was reevaluated as unfavorable 
ankylosis of the right knee in July 1946.  The disability 
evaluation remained at 30 percent.

In August 1948 the veteran's disability was evaluated as 
impairment of the right femur with marked knee disability, 
traumatic arthritis and 11/2-inch shortening.  The 30 
percent disability evaluation remained in effect.  The 
veteran was also assigned a separate 30 percent disability 
rating for a moderately severe muscle injury of muscle 
groups XIII, XIV, and XV, with atrophy, the residual of a 
pistol shot (referred to as GSW disability).  His combined 
disability rating was 50 percent.

The veteran sought an increased rating for his service-
connected right leg disabilities in October 1991.  The 
results of a February 1992 VA examination revealed that 
the veteran had a right-sided limp with evident lowering 
of the right pelvis.  The legs were noted to be well 
aligned.  The right knee had a range of motion from 0 to 
70 degrees with normal stability.  There was no tenderness 
elicited upon examination.  The examiner stated that 
sensations were intact in the right lower extremity.  The 
right leg was noted to be 11/2-inch shorter than the left 
leg.  The examiner noted that x-rays of the right leg 
showed the fracture of the femur to be well healed with a 
satisfactory alignment.  There was some overlapping and 
resultant shortening.  The diagnoses were a healed 
fracture of the right leg, secondary to GSW, residual 
shortening of the right lower extremity, limitation of the 
motion of the right knee secondary to the previous 
diagnoses, and early degenerative joint disease (DJD) 
changes of the right knee.

The RO denied an increase for the veteran's disability 
ratings in March 1992.  The veteran again sought an 
increased rating in December 1993.  He also sought service 
connection for a right hip disorder as secondary to his 
service-connected right leg disabilities.

The veteran was afforded a VA orthopedic examination in 
January 1994.  The examiner reported an obvious 
discrepancy in the leg lengths with the right leg being 
11/2-inch shorter than the left leg.  The right knee was 
stable with satisfactory muscle strength.  There was 
significant crepitus and limited motion of the right knee.  
The right knee range of motion was listed as from 0 to 85 
degrees.  The diagnoses were DJD changes of the right 
knee, mild DJD in left hip, and healed fracture of the 
right femur with residual shortening of the right leg.  
The examiner added that the veteran's complaints were 
considered to be static with no change to be anticipated 
except for some possible increase in subjective complaints 
relative to the right knee.  The veteran was noted to be 
retired with few physical demands.  The examiner remarked 
that the veteran was able to get along with very minimal 
effort and used aspirin for discomfort.  The DJD in the 
left hip was not attributed to trauma.  

The veteran was also afforded a VA examination in January 
1994, by the same examiner, for the muscle residuals of 
his GSW.  The examiner noted that the veteran worked in an 
office until his retirement in 1984.  The veteran 
complained of pain with activities such as stair climbing 
because of limited motion of the right knee.  The 
veteran's main complaint was limitation of motion of the 
right knee and discomfort with walking activities.  The 
examiner repeated the same range of motion findings for 
the right knee of 0 to 85 degrees.  The examiner noted 
some scarring in the area of the wound on the right thigh 
as well as the residuals of a surgical scar.  There was 
some loss of tissue in the posterior scar area, 
particularly in the anterior aspect.  Muscular strength 
was noted as good.  The examiner remarked that the veteran 
did not have a significant degree of pain in the right 
thigh but did experience discomfort in the knee when 
motion was pressured.  The diagnoses were residuals of GSW 
of the right thigh with damage to adductor and hamstring 
musculature and healed fracture of the right femur.

The RO denied the veteran's claims for increased ratings 
for his service-connected right leg disabilities in June 
1994.  The veteran was granted service connection for DJD 
of the right hip as secondary to his service-connected 
disabilities.  He was assigned a 20 percent disability 
evaluation for his right hip disability.

The veteran submitted a claim for increased evaluations 
for his several service-connected disabilities in June 
1998.  He also included an informal claim for a total 
disability evaluation based on individual unemployability 
(TDIU).  The RO wrote to the veteran that same month and 
requested that he provide evidence of his unemployability 
to include submission of a VA Form 21-8940 in support of 
his claim.

The veteran was afforded a VA general medical examination 
in June 1998.  The examiner noted a detailed review of the 
veteran's SMRs and the origins of the veteran's right leg 
disabilities.  The examiner reported that the veteran 
played golf regularly but used a cart.  It was noted that 
the veteran did not have an interest in walking for 
exercise or otherwise.  The veteran said that he did 
stretching exercises and did not complain of any fatigue, 
fatigability, or muscle weakness.  He did complain of some 
restriction and stiffness in his right hip and right knee.  
The veteran had not required a built-up shoe or had any 
impairment from his shortened right leg.  The examiner 
noted that the veteran walked with a very mild limp.  The 
veteran complained of mild cramps in his calves 
bilaterally.  In regard to the musculoskeletal system the 
examiner reported that there were no gross or visual 
deformities or asymmetries of the musculoskeletal system 
other than the GSW and surgical scars.  The examiner 
opined that there was perhaps a 20 percent loss of the 
hamstring muscles on the right, and mild or approximately 
5 percent loss of adductors of the right thigh.  The motor 
strength of the right leg was considered adequate and did 
not seem to result in measurable or notable weakness of 
the legs or fatigability.  There was a reduced range of 
motion for the right hip, described as 25 percent in all 
directions.  The right knee was described as ligamentously 
stable with mild crepitation.  There was no evidence of 
effusion, enlargements, deformity or asymmetry in 
comparison to the left knee.  The veteran had a range of 
motion for the right knee from 0 to 80 degrees.  The 
examiner said that there appeared to be mild ankylosis at 
that point and the veteran was unable to extend his knee 
beyond that point.  The examiner also said that there was 
some generalized muscle weakness consistent with the 
veteran's age of 76 and a general loss of full 
conditioning.  There were no neurological impairments 
associated with the veteran's service-connected right leg 
disabilities.  X-rays of the right hip were interpreted to 
show slight early hypertrophic arthritis.  X-rays of the 
right knee were interpreted to show fairly advanced 
degenerative osteoarthritis.  

The examiner provided several pertinent diagnoses to 
include a GSW and resulting in a healed compound fracture 
of the right femur without deformity or subjective 
abnormality other than the 1.5-2 centimeter (cm) 
shortening of the leg which was not considered to be an 
impairment by itself.  It was also noted that he had post-
operative surgical repair of the compound fracture of the 
right femur, with debridement with no significant 
functional impairment or residuals, and refracture of the 
right femur in August 1945, healed, with no additional 
impairment.  History of cellulitis with abscess in 1962, 
healed, without additional impairment was noted.  Finally, 
ankylosis/fibrosis and degenerative arthritis of the right 
knee with moderate functional limitation were noted.

The veteran testified at hearing at the RO in August 1998.  
The veteran testified as to the origin of his GSW in 
service and subsequent treatment.  The veteran testified 
that he never had had a full range of motion of his right 
knee.  He said that he had pain in his right leg all of 
the time.  He said he would take pain pills before mowing 
the lawn or playing golf.  The veteran also said that he 
would experience cramps in his calves at night.  He would 
get out of bed and stand with his hands against the wall 
for a period of time until the cramps resolved and he 
would return to bed.  The veteran testified that he had 
difficulty in using stairs, both going up and going down.  
He still drove his car.  

The RO wrote to the veteran in September 1998 and informed 
him that his claim for a TDIU rating was denied.  The RO 
noted that the veteran had not provided the evidence 
requested in their letter of June 1998.  The veteran 
perfected his appeal regarding the RO's denial of 
increased ratings for his service-connected right leg 
disabilities but did not address the TDIU issue.

The veteran testified at a videoconference hearing 
regarding his increased rating claims in December 1998.  
The veteran testified that he used prescribed medication 
for pain as needed.  He testified that he still 
experienced cramps in his calves at night.  He still 
played a lot of golf.  He said that he took painkillers 
before playing to try to limit the amount of pain.  He 
still mowed his own yard.  He said that he experienced 
pain in his right hip.  

The Board, by way of a decision dated in March 1999, 
increased the disability evaluation for residuals of the 
veteran's GSW to 40 percent.  The Board denied increased 
evaluations for the veteran's right femur and DJD of the 
right hip disabilities.  

The veteran submitted a formal claim for a TDIU rating in 
September 2000 with the submission of a VA Form 21-8940.  
The veteran reported that he last worked full time in 
January 1985.  He reported on the form that he became too 
disabled to work at that time.  He also reported that he 
did not leave his job because of his disability, and that 
he had not tried to obtain employment since January 1985.  
He reported his occupation as office work.  He also said 
that his highest level of education was two years of 
college.  The veteran indicated that he had not received 
any additional vocational education or training.

The veteran submitted a copy of a VA treatment record 
dated in May 2000 with his claim.  The entry noted a past 
medical history of adult onset diabetes mellitus 
controlled by diet, hypothyroidism, hyperlipoproteinemia 
(HLP), chronic obstructive pulmonary disease (COPD), 
bilateral cataracts, macular degeneration of the right 
eye, diverticulosis, DJD of the right knee, history of 
prostate cancer, history of bladder neck contracture and 
history of left inguinal hernia repair in 1960.  The entry 
noted that the veteran walked 11/2 miles, played golf three 
to four times per week, fished and mowed without 
difficulty.  The entry also noted that the veteran had no 
special complaints and felt well generally with an active 
lifestyle.  He did have some arthritic pain associated 
with his right knee.  He was noted to take Tylenol as 
needed for his DJD.  

Additional VA outpatient records were associated with the 
claims folder in November 2000.  They related to 
evaluation and treatment provided to the veteran for 
eye/vision related complaints in August and October 2000, 
respectively.

The RO wrote to the veteran in October 2000 and informed 
him regarding the process for the further development of 
his claim, to include scheduling of an examination and 
obtaining records from sources identified by the veteran.  

The veteran was afforded a VA general medical examination 
in April 2001.  The examiner noted that the veteran had a 
number of medical problems.  Specifically he appeared to 
cite the list of problems contained in the May 2000 VA 
outpatient treatment report.  The examiner also noted the 
history of the veteran's service-related injuries and past 
rating decisions.  In regard to current complaints the 
examiner noted that the veteran said that he experienced 
cramps in the right thigh at night if he had been on his 
feet a lot during the day.  He cited to mowing the lawn as 
an example.  He said that the arthritis of the right knee 
was about the same as a few years earlier.  He said that 
his right hip was also about the same as three to four 
years earlier.  The veteran related that he had retired 16 
years earlier after working for the same company for 30 
years.  The veteran reported that he went up or down 
stairs one step at a time and had to use a rail for 
support.  He lived in a two-story house and had to use the 
stairs daily to shower.  He denied problems with loss of 
balance or falls.  He said that he stumbled occasionally.  
The veteran continued to play golf but used a cart because 
he could not walk the golf course.  The examiner reported 
that the veteran had a straight and stable gait with a 
slight limp that favored the right leg.  The examiner said 
that the extremities were properly aligned and grossly 
symmetric.  Muscle mass, tone and strength were asymmetric 
with diminished muscle mass of the right thigh.  The right 
lower leg was reported to have 5-/5 strength as compared 
to 5/5 for the left lower leg.  The veteran was noted to 
have a range of motion for the right knee from 0 to 70 
degrees with crepitance throughout the active range of 
motion but without pain.  The right thigh was noted to be 
3-cm smaller in circumference than the left thigh.  The 
right leg was noted to be 1.5-cm shorter than the left 
leg.  The veteran was able to rock up on his heels and 
rise up on his toes and take several steps forward without 
difficulty.  He was also able to tandem walk without loss 
of balance.  X-rays of the right knee and hip were 
interpreted as showing an old healed fracture of the mid-
femoral shaft, osteoarthritis of the right knee, and 
slight early narrowing of the right hip joint space.  The 
pertinent diagnoses were GSW of the right thigh involving 
muscle groups XIII, XIV, and XV with a history of fracture 
of the right femur, residual shortening of the right leg 
by 1.5 cm, and loss of muscle - moderate impact on 
functional ability.  Arthritis of the right knee, moderate 
to severe, secondary to trauma of diagnosis #1 - moderate 
to severe impact on functional ability.  Mild arthritis of 
the right hip - moderate impact on functional ability.  

The examiner provided an assessment of the veteran's 
employability in light of his service-connected 
disabilities.  The examiner opined that it was at least as 
likely as not that the veteran's service-connected 
disabilities would not preclude him from returning to some 
form of gainful, albeit sedentary, employment.  The 
examiner added that, in consideration of the number of 
other health problems, the combined impact on the 
veteran's functional ability would be severe and likely 
render him unemployable.

The RO wrote to the veteran in May 2001 and advised him 
regarding the status of his claim.  He was informed that a 
decision would be made based on the evidence already of 
record and the recent VA examination.

A VA outpatient treatment record, dated in March 2001, was 
associated with the claims folder in June 2001.  The 
record related to treatment of non-service-connected 
medical problems.

The RO denied the veteran's claim in June 2001.  The 
rating decision also provided a reassessment of the 
disability evaluations for the veteran's service-connected 
right leg disabilities and denied increased ratings for 
those disabilities.

The veteran submitted his notice of disagreement in June 
2001 and requested that he be afforded a decision review 
officer (DRO) review of his claim.  His notice of 
disagreement was limited to the issue of entitlement to a 
TDIU rating.

The RO notified the veteran in October 2001 that his claim 
would be reviewed by a DRO.  A statement of the case was 
issued in October 2001.

Additional VA outpatient treatment records for the period 
from April 2001 to October 2001 were associated with the 
claims folder in October 2001.  An entry dated October 11, 
2001, reported that the veteran was seen for complaints of 
increased pain in his right knee.  The pain was noted to 
worsen with weight bearing activities.  The veteran was 
noted to be very active and that he walked regularly at 
the shopping mall and was an avid golfer.  Physical 
examination of the right knee revealed no effusion, warmth 
or edema.  The examiner reported bony joint enlargement 
compatible with DJD.  The knee was non-tender to palpation 
with no instability.  X-rays showed significant 
degenerative changes.  The veteran was given a steroid 
injection.  A second entry, dated October 22, 2001, 
reported that the veteran was seen for complaints of right 
knee pain.  Physical examination was essentially the same 
as the prior entry, with a range of motion for the right 
knee recorded as from 0 to 70 degrees.  

The RO considered the additional evidence and denied an 
increased evaluation for the veteran's service-connected 
residuals from his fractured right femur in November 2001.  

The veteran testified at a hearing held by the DRO in 
December 2001.  The veteran said that he took Salsalate 
for pain twice a day.  The medication relieved his 
symptoms if he was at rest but did not work as well if he 
was active.  The veteran described experiencing pain in 
his right leg from standing for a period of time.  He said 
that he was limited in his ability to walk.  The veteran 
also testified that he worked for a cold storage company 
for 35 years.  He did office work and retired as a 
manager.  In response to a question of whether his 
service-connected disabilities bothered him much at work 
the veteran responded that they did sometimes.  He would 
take a couple of aspirin to relieve the pain.  He was 62 
when he voluntarily retired.  He did not seek any other 
employment after his retirement.  He said that he did work 
as poll worker on election days over the years.  He found 
this to be more painful as the years passed.  He had to 
spend a lot of time on his feet.  The veteran said that he 
could walk about a block.  The veteran was treated in 
October 2001 for pain in his right knee.  He said that he 
had not received any private treatment for his service-
connected disabilities.

Associated with the claims folder were additional VA 
outpatient treatment records for the period from November 
2001 to March 2002.  The veteran was evaluated for right 
knee pain in December 2001.  He said that he had 
discontinued his walking program and playing golf because 
of increased pain.  A total knee arthroplasty (TKA) was 
discussed but it was noted that the veteran would not 
likely gain any increase in his range of motion.  An entry 
dated in March 2002 reported that the veteran was to have 
the TKA but postponed the surgery until the Fall of 2002.  

Finally, the veteran testified at a videoconference 
hearing in June 2002.  The veteran's representative said 
that there were changes in the veteran's situation since 
his last rating decision in November 2001.  The veteran no 
longer drove his car and he had someone mow his lawn for 
him.  The veteran felt that his right leg pain had 
increased over the past six months.  He used a wrap on his 
right knee.  He said he had been treated at a VA facility 
twice since February 2002.  The veteran related his 
discussion with VA doctors about the possibility of having 
his right knee replaced.  The veteran said that his pain 
was limited to his right knee.  He said that he did not 
experience pain in his right hip (Transcript p. 6).  He 
took pain pills every day, twice a day.  He testified that 
he worked in an office, although sometimes he was required 
to walk around, for 37 years.  He said that he quit 
working as a poll worker at elections because it was too 
painful.  The veteran felt that he would be very limited 
in any activity that required him to be on his feet.  

(The Board notes that the veteran testified in June 2002 
as to having medical evaluations since a November 2001 
rating decision.  Those records are included in the VA 
outpatient treatment records for the period from November 
2001 to March 2002.)


II.  Analysis

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2002).  Total 
ratings are authorized for any disability or combination 
of disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2002).

The law also provides that a total disability rating based 
on individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 
60 percent or more for a single service-connected 
disability, or rated at 70 percent for two or more 
service-connected disabilities with at least one 
disability rated at least at 40 percent, and when the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of the 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2002).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2002).  Factors to be considered are the veteran's 
education and employment history and loss of use of work-
related functions due to pain.  Ferraro v. Derwinski, 1 
Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without 
regard to any non-service connected disabilities or the 
veteran's advancing age.  38 C.F.R. § 3.341(a) (2002); see 
38 C.F.R. § 4.19 (2002) (age is not a factor in evaluating 
service-connected disability or unemployability); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all 
veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2002).  Where the veteran fails to 
meet the applicable percentage standards enunciated in 38 
C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the 
Board must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. 
at 363.

The veteran has the following service-connected 
disabilities:  gunshot wound (GSW) involving muscle groups 
XIII, XIV, and XV of the right leg, evaluated as 40 
percent disabling; fracture of the right femur with 
traumatic arthritis of the right knee and 11/2-inch 
shortening of the leg, evaluated as 30 percent disabling; 
and degenerative joint disease of the right hip, evaluated 
as 20 percent disabling.  His combined total service-
connected disability evaluation is 70 percent.

The veteran completed two years of college.  He has not 
reported any relevant vocational training after service.  
He has testified to working with the same company for over 
30 years until his voluntary retirement.  He performed 
office work primarily throughout that time.  He retired in 
1985 and has not sought any form of full-time employment 
since that time.  There is no evidence that he was ever 
awarded Social Security Administration disability benefits 
because of an inability to maintain employment.

A review of the evidence of record shows that the 
veteran's service-connected disabilities have not 
presented a problem with his ability to obtain and 
maintain substantially gainful employment.  He suffered 
significant injuries in service that are well documented.  
His post-service period reflects some additional treatment 
for problems up through the 1960's.  There is no evidence 
of ongoing treatment, or therapy after that time.  The VA 
treatment records show that the veteran's right knee has 
severe DJD from the 1990's and that the range of motion 
has remained essentially as 0 to 65-80 degrees over the 
last 10 to 15 years.  

The veteran's disability ratings have remained at the same 
level for approximately 50 years until the muscle 
residuals from his GSW were increased as a result of a 
March 1999 Board decision.  His several service-connected 
right leg disabilities have been evaluated for possible 
increased ratings a number of times since 1991, the latest 
rating decision coming in November 2001.  However, no 
increase in the ratings was supported by the evidence of 
record except as indicated by the Board in March 1999.  
The veteran did not disagree with the June 2001 rating 
decision as it related to denials of increased ratings for 
his service-connected disabilities.  It was only recently, 
at his June 2002 videoconference hearing, that the veteran 
again contended that his right leg disabilities are more 
disabling than the current ratings reflect.

The veteran's combined service-connected disability rating 
is 70 percent, with one disability rated at 40 percent.  
He clearly satisfies the threshold criteria for a TDIU 
rating under 38 C.F.R. § 4.16(a).  However, despite being 
rated so as to satisfy the regulatory criteria, the 
objective evidence of record does not show that he is 
unable to obtain and maintain substantially gainful 
employment due to service-connected disability.  As noted 
above, the residuals of his GSW disability were increased 
to 40 percent effective from May 1998.  The April 2001 VA 
general medical examiner noted the veteran's several 
service-connected disabilities when he concluded that they 
did not preclude the veteran from all substantially 
gainful employment.  The examiner concluded that the 
veteran was unemployable, but only when consideration was 
given to both service-connected and non-service-connected 
disabilities.  The VA treatment records do not provide 
evidence that the veteran's service-connected disabilities 
preclude him from being able to obtain and maintain 
substantially gainful employment.  In fact, until October 
2001, the entries noted the veteran to be very active in 
his lifestyle with few complaints related to his service-
connected disabilities.

The Board does not find that his service-connected 
disabilities render the veteran unable to secure or follow 
a substantially gainful occupation.  The evidence shows 
that the veteran was gainfully and continually employed 
for over 30 years after service.  He voluntarily retired 
in 1985.  He has not sought any other full-time employment 
and worked only part time as a poll worker on election 
days.  Nevertheless, the evidence above does not 
demonstrate that the veteran is incapable of performing 
the physical and mental acts required by employment 
because of his service-connected disorders.  Van Hoose, 4 
Vet. App. at 363.  Moreover, a review of the record on 
appeal reveals no unusual or exceptional problems 
associated with the veteran's service-connected 
disabilities.  There is no indication that he would 
require exceptional treatment or extended time off from 
work due to service-connected disabilities such as to 
require a referral of the case to the Director, 
Compensation and Pension Service under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2002).

There is nothing in the record that suggests that the 
veteran's service-connected disabilities combine to cause 
disability beyond the impairments already contemplated by 
the schedular criteria and the combined rating currently 
in effect.  Therefore, the veteran's claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable 
basis for granting TDIU benefits.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107 (West Supp. 
2001).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change 
to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing 
of evidence and applying reasonable doubt.  Accordingly, 
the amendment is not for application in this case.

In so finding, the Board has considered the applicability 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), which became effective during the 
pendency of this appeal.  This law is applicable to the 
veteran's claim.  See 38 U.S.C.A. § 5107 note (West Supp. 
2002).  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2002).  There is no outstanding 
information or evidence needed to substantiate a claim in 
this case.  The veteran is service-connected for several 
disabilities.  He has submitted the appropriate claim form 
with the necessary information regarding his employment 
status.  

Newly codified 38 U.S.C.A. § 5103, requires certain 
notices be provided by the Secretary when in receipt of a 
complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of 
any information, or any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  The Secretary is to advise the 
claimant of the information and evidence that is to be 
provided by the claimant and that which is to be provided 
by the Secretary.  38 U.S.C.A. § 5103(a) (West Supp. 
2002).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b) (West Supp. 
2002).  In addition, newly created 38 C.F.R. § 3.159(b) 
(2002), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran was initially advised to submit evidence to 
support his claim for a TDIU rating in June 1998.  He was 
advised of the administrative denial of his claim for 
failure to submit the necessary evidence in September 
1998.  In September 2000 the veteran submitted his formal 
claim for the benefit sought on appeal.  The RO wrote to 
the veteran in October 2000 and provided information on 
how the claim would be developed and what assistance would 
be provided to the veteran.

The veteran's claim was denied in June 2001 and he was 
notified of the action that same month.  The veteran 
submitted a notice of disagreement in June 2001 and 
specifically requested a DRO review of his claim.  The RO 
wrote to him in October 2001 and informed the veteran his 
claim would be reviewed by the DRO.  The veteran's claim 
remained denied and he requested a DRO hearing and was 
afforded the hearing in December 2001.

The veteran and his representative were then notified in a 
statement of the case issued in October 2001 of the 
provisions of law relied on, the facts developed in the 
case, and of the reasoning used in reaching a decision on 
the issue in this case.  He was issued a supplemental 
statement of the case in May 2002.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board 
cannot find any absence of notice in this case.  As 
reviewed above, the veteran has been provided notice 
regarding the type of evidence needed to prove his claim.  
He was notified of the evidence necessary to establish his 
unemployability due to his service-connected disabilities.  
He was kept informed of the evidence developed by VA and 
of future examinations.  He was notified of the DRO review 
process and offered an opportunity to pursue that avenue 
for possible resolution of his case.  He was issued a 
statement of the case in October 2001 that summarized the 
evidence of record and explained to the veteran the 
pertinent statutes and regulations and why his claim 
failed to satisfy the necessary requirements to establish 
entitlement to a TDIU rating.  In summary, the Board finds 
that no additional notice is required under the provisions 
of 38 U.S.C.A. § 5103 as enacted by the VCAA and newly 
promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified 
under 38 U.S.C.A. § 5103A (West Supp. 2002) and 
established by regulation at 38 C.F.R. § 3.159 (c)-(e) 
(2002).  This section of the VCAA and the regulation set 
forth several duties for the Secretary in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.

In this case the veteran was evaluated for an increase in 
his service-connected disabilities, and for a medical 
opinion in regard to his unemployability in April 2001.  
He had also been afforded VA examinations in June 1998 
when he submitted his initial informal claim for a TDIU 
rating.  The veteran testified that his medical treatment 
was all with VA.  His VA records were obtained and 
associated with the claims folder.  The veteran was 
afforded a DRO hearing and videoconference hearing in the 
development of his case.  No outstanding evidence has been 
identified by the veteran.

The Board finds that every effort has been made to seek 
out evidence helpful to the veteran.  This includes 
specific evidence identified by the veteran and evidence 
discovered during the course of processing his claim.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  Therefore, the 
Board finds that VA has complied with the spirit and the 
intent of the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development of 
the claim and further expending of VA's resources are not 
warranted.  Cf. Wensch v. Principi, 15 Vet. App. 362, 367-
68 (2001); Dela Cruz v. Principi, 15 Vet. App. 145, 149 
(2001).

ORDER

Entitlement to TDIU is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

